Title: To Benjamin Franklin from John Bondfield, 29 August 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 29 Aug 1779
By Letters from Lisbon of the 3 Instt. we are advised of the Capture of one of our Ships (that went with La Motte Piquet) with Military Stores and sent into New York. The fate of the other two is not yet come to hand. A continued chain of Miscarriages have attended every Operation in which I have stood Interested. Could predestinarism Exist I should be tempted to place faith or had I been an object sufficient to attract as in past days the resentment of some Deity there would be latitude to invoke the oposing power [torn: word or words missing]. We are without any American advices by Letters from Cadiz they confirm the report of Provosts defeat and say Packets are arrived at that Port from Congress for you if real you are ’ere this in Posession of them. I have the Honor to be with due respect Sir Your very hhb Servant
John Bondfield
His Excellency B. Franklin Esq
 
Addressed: His Excellency B. Franklin / Minist Plenip. des Etats Unies / a Paris
Notation: John Bondfield Bordeaux 29. aout 1779.
